Title: To James Madison from Isaac Doolittle, 11 September 1813
From: Doolittle, Isaac
To: Madison, James


Sir
Washington 11th. Septr. 1813
I have the honor to enclose herewith a letter from Mr. Dupont de Nemours at Paris, which place I left in february last with dispatches for government—and have been retarded in my voyage by a detention of three months and an half as a prisoner of War in England—being captured two days from L’Orient.
Having secreted, and preserved the dispatches with which I was charged, I thought it my duty, immediately on my arrival at Newport R.I. on the 3d. inst. to proceed to the Capital without loss of time—which I accordingly did and arrived here yesterday—where I shall wait the return of the Secretary of State to whom the dispatches have this day been forwarded. I am, Sir, With the most profound respect Your very Obedient Humble Servant
I. Doolittle
